         Exhibit 10.86
TRAVELCENTERS OF AMERICA INC.
AMENDED AND RESTATED 2016 EQUITY COMPENSATION PLAN
1.PURPOSE
The purpose of this TravelCenters of America Inc. Amended & Restated 2016 Equity
Compensation Plan (the "Plan") is to encourage employees, officers, directors
and other individuals (whether or not employees) who render services to
TravelCenters of America Inc., a Maryland corporation (the "Company"), or its
affiliates to continue their efforts for and association with the Company or its
affiliates by providing opportunities for them to participate in the ownership
of the Company and in its future growth through the granting of options to
acquire shares of the Company's common stock ("Options"), grants of shares of
the Company’s common stock some of which may be subject to restrictions
("Restricted Stock") and other rights, (including stock appreciation rights
(“SARs”)) to receive compensation in amounts determined by the value of the
Company's common stock ("Other Rights"). The term "Subsidiary" as used in the
Plan means a corporation or other business entity of which the Company owns,
directly or indirectly through an unbroken chain of ownership, fifty percent
(50%) or more of the total combined voting power of all classes of stock, in the
case of a corporation, or fifty percent (50%) or more of the total combined
interests by value, in the case of any other type of business entity. The Plan
is an amendment and restatement of the TravelCenters of America LLC 2016 Equity
Compensation Plan, which amendment and restatement was effected in order to
reflect the conversion of TravelCenters of America LLC to TravelCenters of
America Inc. under state law and the 1:5 reverse stock split effected in
connection with that conversion on August 1, 2019.
2.ADMINISTRATION OF THE PLAN
The Plan shall be administered by the Compensation Committee of the Company's
Board of Directors or such other committee of the Board of Directors as the
Board of Directors may designate (the "Independent Administrative Committee")
except in instances where it is necessary or advisable (including to comply with
applicable law or regulation) to provide for administration by the Company's
Board of Directors (the "Board") itself. The Independent Administrative
Committee shall from time to time determine to whom awards shall be granted
under the Plan, whether Options granted shall be incentive stock options
("ISOs") or nonqualified stock options ("NSOs"), the terms of the Options
(including vesting provisions) and the number of shares of Common Stock (as
hereinafter defined) that may be granted under Options, and the terms and number
of Restricted Stock or Other Rights. The Independent Administrative Committee
shall report to the Board the names of individuals to whom Options, shares of
Restricted Stock or Other Rights are to be granted, the number of shares of
Common Stock covered and the terms and conditions of each grant. In instances
where the Board is administering the Plan, references in the Plan to the
Independent Administrative Committee shall be deemed to refer to the Board.
The Independent Administrative Committee shall have the authority to adopt,
amend and rescind such rules and regulations as, in its opinion, may be
advisable in the administration of the Plan, which shall include, without
limitation, the discretion to impose holding periods on shares



--------------------------------------------------------------------------------



of Common Stock acquired pursuant to awards granted hereunder. All questions of
interpretation and application of the Plan or such rules and regulations and of
awards granted hereunder shall be subject to the discretionary determination of
the Independent Administrative Committee, which shall be final and binding. The
Plan shall be administered in such a manner as to permit those Options granted
hereunder and specially designated under Section 5 hereof as ISOs to qualify as
incentive stock options for purposes of Section 422 of the Internal Revenue Code
of 1986, as amended (the "Code").
For so long as Section 16 of the Securities Exchange Act of 1934, as amended
from time to time (the "Exchange Act"), is applicable to the Company, each
member of the Independent Administrative Committee shall be a "non-employee
director" or the equivalent within the meaning of Rule 16b-3 under the Exchange
Act, and, for so long as deemed necessary or appropriate to the Board or the
Independent Administrative Committee, an "outside director" within the meaning
of Section 162 of the Code and the regulations thereunder.
With respect to persons subject to Section 16 of the Exchange Act ("Insiders"),
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successor under the Exchange Act. To the extent
any provision of the Plan or action by the Independent Administrative Committee
fails to so comply, it shall be deemed to be modified so as to be in compliance
with such Rule, or, if such modification is not possible, it shall be deemed to
be null and void, to the extent permitted by law and deemed advisable by the
Independent Administrative Committee.
3.STOCK SUBJECT TO THE PLAN
The total number of shares of common stock of the Company that may be subject to
Options, Restricted Stock and Other Rights under the Plan shall be 860,000
shares of the Company's common stock, par value $0.001 per share ("Common
Stock"), from authorized but unissued shares of Common Stock. The maximum number
of shares of Common Stock subject to Options that may be granted to any Optionee
in the aggregate in any calendar year shall not exceed 20,000 shares. The number
of shares of Common Stock stated in this Section 3 shall be subject to
adjustment in accordance with the provisions of Section 11. Shares of Restricted
Stock that fail to vest, shares of Common Stock subject to an Option that is not
fully exercised prior to its expiration or other termination and shares of
Common Stock subject to Other Rights that are not delivered pursuant to such
award shall again become available for grant under the terms of the Plan. The
shares of Common Stock tendered for payment of the exercise price of an Option
or satisfaction of tax withholding obligations and the shares of Common Stock
subject to a SAR which are not delivered upon the full exercise of the SAR will
not again become available for grant under the Plan. In the event that the
Company uses the proceeds from exercises of Options under the Plan to repurchase
shares of Common Stock in the market, any such shares of Common Stock so
repurchased shall not increase the number of shares of Common Stock available
for grant under the Plan.



2



--------------------------------------------------------------------------------



4.ELIGIBILITY
The individuals who shall be eligible to receive grants of Options, Restricted
Stock and Other Rights under the Plan shall be employees, officers, directors
and other individuals who render services in connection with the management,
operation or development of the Company or a Subsidiary and who have contributed
or may be expected to contribute to the success of the Company or a Subsidiary.
ISOs shall not be granted to any individual who is not an employee of the
Company or a Subsidiary that is a corporation. The term "Optionee," as used in
the Plan, refers to any individual to whom an Option has been granted.
5.TERMS AND CONDITIONS OF OPTIONS
Every Option shall be evidenced by a written Stock Option Agreement in such form
as the Independent Administrative Committee shall approve from time to time,
specifying the number of shares of Common Stock that may be purchased pursuant
to the Option, the time or times at which the Option shall become exercisable in
whole or in part, whether the Option is intended to be an ISO or an NSO and such
other terms and conditions as the Independent Administrative Committee shall
approve, and containing or incorporating by reference the following terms and
conditions.
(a)DURATION. Each Option shall expire no more than ten years from its date of
grant; provided, however, that no ISO granted to an employee who owns (directly
or under the attribution rules of Section 424(d) of the Code) shares of the
Company’s stock possessing more than ten percent of the total combined voting
power of all classes of stock of the Company or any Subsidiary shall expire not
later than five years from its date of grant.
(b)EXERCISE PRICE. The exercise price of each Option shall be specified by the
Independent Administrative Committee in its discretion; provided, however, that
the exercise price shall be at least 100 percent of the Fair Market Value (as
hereinafter defined) of the Common Stock on the date on which the Independent
Administrative Committee awards the Option, which shall be considered the date
of grant of the Option for purposes of fixing the exercise price; and provided,
further, that the exercise price with respect to an ISO granted to an employee
who at the time of grant owns (directly or under the attribution rules of
Section 424(d) of the Code) stock representing more than ten percent of the
voting power of all classes of stock of the Company or of any Subsidiary shall
be at least 110 percent of the Fair Market Value of the stock on the date of
grant of the ISO. For purposes of the Plan, except as may be otherwise
explicitly provided in the Plan or in any Stock Option Agreement, the "Fair
Market Value" of a share of Common Stock at any particular date shall be
determined according to the following rules: (i) if the shares of Common Stock
are not at the time listed or admitted to trading on a stock exchange, the Fair
Market Value shall be the closing price of a share of Common Stock on the date
in question in the over-the-counter market, as such price is reported in a
publication of general circulation selected by the Board and regularly reporting
the price of the Common Stock in such market, including any market that is
outside of the United States; provided, however, that if the price of the Common
Stock is
3



--------------------------------------------------------------------------------



not so reported, the Fair Market Value shall be determined in good faith by the
Board, which may take into consideration (1) the price paid for Common Stock in
the most recent trade of a substantial number of shares known to the Board to
have occurred at arm's length between willing and knowledgeable investors,
(2) an appraisal by an independent party or (3) any other method of valuation
undertaken in good faith by the Board, or some or all of the above as the Board
shall in its discretion elect; or (ii) if the shares of Common Stock are at the
time listed or admitted to trading on any stock exchange, including any market
that is outside of the United States, then the Fair Market Value shall be the
closing sale price of the Common Stock on the date in question on the principal
exchange on which the shares of Common Stock are then listed or admitted to
trading. If no reported sale of Common Stock takes place on the date in question
on the principal exchange, then the most recent previous reported closing sale
price (or, in the Board's discretion, the reported closing asked price) of the
Common Stock on such date on the principal exchange shall be determinative of
Fair Market Value.
(c)METHOD OF EXERCISE. To the extent that it has become exercisable under the
terms of the Stock Option Agreement, an Option may be exercised from time to
time by notice acceptable to the Chief Executive Officer of the Company, or his
delegate, stating the number of shares of Common Stock with respect to which the
Option is being exercised and accompanied by payment of the exercise price in
cash or check payable to the Company or, if the Stock Option Agreement so
provides, other payment or deemed payment described in this Section 5(c). Such
notice shall be delivered in person to the Chief Executive Officer of the
Company, or his delegate, or shall be sent by registered mail, return receipt
requested, to the Chief Executive Officer of the Company, or his delegate, in
which case delivery shall be deemed made on the date such notice is deposited in
the mail.
Alternatively, payment of the exercise price may be made:
(1) In whole or in part in shares of Common Stock already owned by the Optionee
or to be received upon exercise of the Option; provided, however, that such
shares of Common Stock are fully vested and free of all liens, claims and
encumbrances of any kind; and provided, further, that the Optionee may not make
payment in shares of Common Stock that he acquired upon the earlier exercise of
any ISO (or other "incentive stock option"), unless he has held the shares of
Common Stock for at least two years after the date the ISO was granted and at
least one year after the date the ISO was exercised. If payment is made in whole
or in part in shares of Common Stock, then the Optionee shall deliver to the
Company stock certificates or other evidence of legal and beneficial ownership
registered in his name representing a number of shares of Common Stock legally
and beneficially owned by him, fully vested and free of all liens, claims and
encumbrances of every kind and having a Fair Market Value on the date of
delivery that is not greater than the exercise price, such stock certificates or
other evidence of legal and beneficial ownership to be duly endorsed, or
accompanied by stock powers duly endorsed, by the record holder of the shares of
Common
4



--------------------------------------------------------------------------------



Stock being delivered. If the exercise price exceeds the Fair Market Value of
the shares of Common Stock so delivered, the Optionee shall also deliver cash or
a check payable to the order of the Company in an amount equal to the amount of
that excess or, if the Stock Option Agreement so provides, his promissory note
as described in paragraph (2) of this Section 5(c); or
(2) By payment of the exercise price in whole or in part by delivery of the
Optionee's recourse promissory note, in a form specified by the Company, secured
by the shares of Common Stock acquired upon exercise of the Option and such
other security as the Independent Administrative Committee may require; provided
that this method of payment of the exercise price shall not be available to the
extent that such method of exercise is prohibited by Section 402 of the
Sarbanes-Oxley Act of 2002 (generally prohibiting public companies from making
loans to or extending credit to directors and executive officers).
At the time specified in an Optionee's notice of exercise, the Company shall,
without issue or transfer tax to the Optionee, deliver to the Optionee at the
main office of the Company, or such other place as shall be mutually acceptable,
a certificate for the shares of Common Stock or other evidence of legal and
beneficial ownership as to which such Optionee's Option is exercised. If the
Optionee fails to pay for or to accept delivery of all or any part of the number
of shares of Common Stock specified in the Optionee's notice upon tender of
delivery thereof, the Optionee's right to exercise the Option with respect to
those shares of Common Stock shall be terminated, unless the Company otherwise
agrees.
(d)EXERCISABILITY. An Option may be exercised so long as it is outstanding from
time to time in whole or in part, to the extent and subject to the terms and
conditions that the Independent Administrative Committee in its discretion may
provide in the Stock Option Agreement. Such terms and conditions shall include
provisions for exercise within twelve (12) months after the Optionee's death or
disability (within the meaning of Section 22(e)(3) of the Code), provided that
no Option shall be exercisable after the expiration of the period described in
paragraph (a) above. Except as the Independent Administrative Committee in its
discretion may otherwise provide in the Stock Option Agreement, an Option shall
cease to be exercisable upon the expiration of ninety (90) days following the
termination of the Optionee's employment with, or the Optionee's other provision
of services to, the Company or a Subsidiary (or such later date as may be
established at grant or at a later date by the Independent Administrative
Committee), subject to paragraph (a) above and Section 11 hereof.
(e)NOTICE OF ISO STOCK DISPOSITION. The Optionee must notify the Company
promptly in the event that he sells, transfers, exchanges or otherwise disposes
of any shares of Common Stock issued upon exercise of an ISO before the later of
(i) the second anniversary of the date of grant of the ISO and (ii) the first
anniversary of the date the shares of Common Stock were issued upon the exercise
of the ISO.
(f)NO RIGHTS AS STOCKHOLDER. An Optionee shall have no rights as a stockholder
with respect to any shares of Common Stock covered by an Option until the
5



--------------------------------------------------------------------------------



date of issuance of a stock certificate or other evidence of legal and
beneficial ownership to him for the shares of Common Stock. No adjustment shall
be made for dividends or other rights for which the record date is earlier than
the date the stock certificate or other evidence of legal and beneficial
ownership is issued, other than as required or permitted pursuant to Section 11.
(g)TRANSFERABILITY OF OPTIONS. Options shall not be transferable by the Optionee
otherwise than by will or under the laws of descent and distribution, and shall
be exercisable during the Optionee's lifetime only by the Optionee, except that
the Independent Administrative Committee may specify in a Stock Option Agreement
that pertains to an NSO that the Optionee may transfer such NSO to a member of
the Immediate Family (as hereinafter defined) of the Optionee, to a trust solely
for the benefit of the Optionee and the Optionee's Immediate Family, or to a
partnership or limited liability company whose only partners or members are the
Optionee and members of the Optionee's Immediate Family. "Immediate Family"
shall mean, with respect to any Optionee, such Optionee's child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
and shall include adoptive relationships.
(h)NO OPTION OR STOCK APPRECIATION RIGHT RE-PRICING. Without limitation of the
authority set forth in Section 3 or Section 11 hereof, no Option (or SAR) shall
have its exercise or strike price lowered nor shall any Option or SAR be
settled, cancelled, forfeited, exchanged or surrendered in exchange or otherwise
in consideration for a new Option or SAR with an exercise or strike price that
is less than that of such settled, cancelled, forfeited, exchanged or
surrendered Option or SAR (or in exchange for cash or another type of award or
consideration), unless the stockholders of the Company shall have approved of
such transaction.
6.STOCK APPRECIATION RIGHTS
The Independent Administrative Committee may grant SARs in respect of such
number of shares of Common Stock subject to the Plan as it shall determine, in
its discretion, and may grant SARs either separately or in connection with
Options, as described in the following sentence. SARs granted in connection with
an Option may be exercised only to the extent of the surrender of the related
Option, and, to the extent of the exercise of the related Option, the SAR shall
terminate. Shares of Common Stock covered by an Option that terminates upon the
exercise of a related SAR shall cease to be available under the Plan. The terms
and conditions of a SAR related to an Option shall be contained in the Stock
Option Agreement, and the terms of a SAR not related to any Option shall be
contained in a SAR Agreement.
Upon exercise of a SAR, the Optionee shall be entitled to receive from the
Company an amount equal to the excess of the Fair Market Value, on the exercise
date, of the number of shares of Common Stock as to which the SAR is exercised,
over the exercise price for those shares under a related Option or, if there is
no related Option, over the base value stated in the SAR Agreement. Any amount
payable by the Company upon exercise of a SAR shall be paid in
6



--------------------------------------------------------------------------------



the form of cash or other property (including shares of Common Stock), as
provided in the Stock Option Agreement or SAR Agreement governing the SAR.
7.RESTRICTED STOCK
The Independent Administrative Committee may grant or award shares of Restricted
Stock in respect of such number of shares of Common Stock, and subject to such
terms or conditions, as it shall determine and specify in a Restricted Stock
Agreement, and may provide in a Stock Option Agreement for an Option to be
exercisable for shares of Restricted Stock.
A holder of Restricted Stock shall have all of the rights of a stockholder of
the Company, including the right to vote the shares of stock and the right to
receive any cash dividends, unless the Independent Administrative Committee
shall otherwise determine. Unless a grantee's Restricted Stock Agreement
provides to the contrary, unvested Restricted Stock granted under the Plan shall
not be transferred without the written consent of the Board. In addition, at the
time of termination for any reason of a grantee's employment or other service
relationship with the Company or a Subsidiary, the Company shall have the right,
in the case of unvested Restricted Stock, (1) to cause the forfeiture of such
shares of Restricted Stock for no consideration (2) to purchase all or any of
such shares of Restricted Stock at a price equal to the lower of (a) the price
paid to the Company for such shares of Restricted Stock or (b) the Fair Market
Value of such shares of Restricted Stock at the time of repurchase, (3) to waive
vesting requirements, (4) to permit continued vesting based on such criteria as
the Independent Administrative Committee shall determine or (5) to provide for
such other treatment as the Independent Administrative Committee shall determine
and set forth in the applicable agreement. Nothing in the Plan shall be
construed to give any person the right to require the Company to purchase any
shares of Common Stock granted as Restricted Stock.
Stock certificates, if any, representing Restricted Stock shall be imprinted
with a legend to the effect that the shares of Restricted Stock represented may
not be sold, exchanged, transferred, pledged, hypothecated or otherwise disposed
of except in accordance with the terms of the Restricted Stock Agreement and, if
the Independent Administrative Committee so determines, the holder may be
required to deposit the stock certificates or other evidence of legal and
beneficial ownership with the President, Treasurer, Secretary or other officer
of the Company or with an escrow agent designated by the Independent
Administrative Committee, together with a stock power or other instrument of
transfer appropriately endorsed in blank. In the event that the shares of
Restricted Stock are not represented by a stock certificate, the Company shall
direct the Company's registrar and transfer agent to make an appropriate
notation of the restrictions on transfer to which the shares of Restricted Stock
are subject in the stock books and records of the Company.
8.OTHER RIGHTS
Subject to the provisions of the Plan, the Independent Administrative Committee
shall have sole and complete authority to determine the individuals to whom and
the time or times at which such Other Rights shall be granted. Each Participant
who is granted an Other Right shall receive an award agreement, containing such
terms and conditions as the Independent
7



--------------------------------------------------------------------------------



Administrative Committee shall determine, in its sole discretion, which
agreement shall set forth, among other things, the number of shares of Common
Stock to be granted pursuant to such Other Right, or the manner in which such
Other Right shall be settled (e.g., in shares of Common Stock, cash or other
property), or the conditions, if any, to the vesting and/or payment or
settlement of such Other Right (which may include, but not be limited to,
achievement of performance criteria) and all other terms and conditions of such
Other Right. The Independent Administrative Committee may make awards of Other
Rights consisting of unrestricted shares of Common Stock to such individuals and
in such amounts as the Independent Administrative Committee may determine
(subject to Section 13(d)). To the extent that an Other Award is granted with a
vesting condition based upon the attainment of performance criteria, any
dividends payable with respect to the Common Stock subject to the award (or
dividend equivalents awarded with respect to such award) shall be subject to the
same performance criteria as are applicable to the award to which the dividend
or dividend equivalent relate and shall be paid or forfeited, as the case may
be, based on the attainment, or failure to attain, the applicable performance
criteria.
9.METHOD OF GRANTING OPTIONS, RESTRICTED STOCK AND OTHER RIGHTS
The grant of Options, shares of Restricted Stock and Other Rights shall be made
by action of the Board or the Independent Administrative Committee, at a meeting
at which a quorum of its members is present, or by written consent of its
members; provided, however, that if an individual to whom a grant has been made
fails to execute and deliver to the Independent Administrative Committee a Stock
Option Agreement, Restricted Stock Agreement or SAR Agreement (or an agreement
evidencing an Other Right) within thirty (30) days after it is submitted to him,
the Option, shares of Restricted Stock, SAR or Other Rights granted under the
applicable agreement shall be voidable by the Company at its election, without
further notice to the grantee.
10.REQUIREMENTS OF LAW
The Company shall not be required to transfer shares of Restricted Stock or to
sell or issue any shares of Common Stock upon the exercise of any Option or the
exercise or vesting of an award of Other Rights (as applicable) if the issuance
of such shares of Restricted Stock or shares of Common Stock will result in a
violation by the recipient or the Company of any provisions of any law, statute
or regulation of any governmental authority. Specifically, in connection with
the Securities Act of 1933, as amended from time to time (the "Securities Act"),
upon the transfer of shares of Restricted Stock or the exercise of any Option or
the exercise or vesting of an award of Other Rights (as applicable), the Company
shall not be required to issue shares of Restricted Stock or shares of Common
Stock, as the case may be, unless the Independent Administrative Committee has
received evidence satisfactory to it to the effect that the holder of the shares
of Restricted Stock or the Option will not transfer such shares of Restricted
Stock or shares of Common Stock except pursuant to a registration statement in
effect under the Securities Act or unless an opinion of counsel satisfactory to
the Company has been received by the Company to the effect that registration is
not required. Any determination in this
8



--------------------------------------------------------------------------------



connection by the Independent Administrative Committee shall be conclusive. The
Company shall not be obligated to take any other affirmative action in order to
cause the transfer of shares of Restricted Stock or the exercise of an Option or
the delivery of shares of Common Stock with respect to the exercise or vesting
of an award of Other Rights (as applicable) to comply with any law or
regulations of any governmental authority, including, without limitation, the
Securities Act or applicable state securities laws.
11.CHANGES IN CAPITAL STRUCTURE
In the event that the outstanding shares of Common Stock are hereafter changed
for a different number or kind of stock or other securities of the Company, by
reason of a reorganization, recapitalization, exchange of stock, stock split,
combination of stock or dividend payable in stock or other securities or similar
corporate event, the Independent Administrative Committee shall have the right
and discretion to make a corresponding adjustment in the number and kind of
stock or other securities covered by outstanding Options and Other Rights and
for which Options, shares of Restricted Stock and Other Rights may be granted
under the Plan. Any such adjustment in outstanding Options (and, if applicable,
Other Rights) shall be made without change in the total price applicable to the
unexercised portion of the Option (or Other Right, if applicable), but the price
per share specified in the applicable award agreement shall be correspondingly
adjusted; provided, however, that no adjustment shall be made with respect to an
ISO that would constitute a modification as defined in Section 424 of the Code
which would cause the Option to fail to constitute an ISO without the consent of
the holder. Any such adjustment made by the Independent Administrative Committee
shall be conclusive and binding upon all affected persons, including the Company
and all Optionees and holders of Other Rights.
If while unexercised Options or Other Rights remain outstanding under the Plan
the Company merges or consolidates with a wholly-owned subsidiary for the
purpose of incorporating itself, including under the laws of another
jurisdiction, the Optionees or holders of Other Rights will be entitled to
acquire shares of common stock of the incorporated company upon the same terms
and conditions as were in effect immediately prior to such reincorporation
(unless such incorporation involves a change in the number of shares of common
stock or the capitalization of the company, in which case proportional
adjustments shall be made as provided above) and the Plan, unless otherwise
rescinded by the Board, will remain the Plan of the incorporated company.
Except as otherwise provided in the preceding paragraph, if the Company or a
Subsidiary is merged or consolidated with another corporation, whether or not
the Company is the surviving entity, or if the Company is liquidated or sells or
otherwise disposes of all or substantially all of its assets to another entity
while unexercised or unvested Options, shares of Restricted Stock or Other
Rights remain outstanding under the Plan, or if other circumstances occur in
which the Independent Administrative Committee in its sole and absolute
discretion deems it appropriate for the provisions of this paragraph to apply
(in each case, an "Applicable Event"), then: (a) in the discretion of the
Independent Administrative Committee, each holder of an outstanding Option or
Other Right shall be entitled, upon exercise of the Option (or exercise or
vesting of the Other Right), to receive in lieu of shares of Common Stock, such
stock or other securities or
9



--------------------------------------------------------------------------------



property as he would have received had he exercised or vested in the Option or
Other Right immediately prior to the Applicable Event; or (b) the Independent
Administrative Committee may, in its sole and absolute discretion, waive,
generally or in one or more specific cases, any limitations imposed on exercise
or vesting (including without limitation a change in any existing vesting
schedule) so that, in the case of awards subject to exercise, some or all
Options or Other Rights from and after a date prior to the effective date of
such Applicable Event, specified by the Independent Administrative Committee, in
its sole and absolute discretion, shall be exercisable; or (c) the Independent
Administrative Committee may, in its sole and absolute discretion, cancel
outstanding and unexercised Options and Other Rights as of the effective date of
any such Applicable Event; or (d) the Independent Administrative Committee may,
in its sole discretion, convert some or all Options or Other Rights into Options
or Other Rights with respect to the stock or other securities of the surviving
corporation pursuant to an Applicable Event; or (e) the Independent
Administrative Committee may, in its sole and absolute discretion, assume the
outstanding and unexercised options to purchase stock or other securities of any
corporation and convert such options into Options to purchase shares of Common
Stock, whether pursuant to this Plan or not, pursuant to an Applicable Event;
provided, however, that notice of any cancellation pursuant to clause (c) shall
be given to each holder of an Option or exercisable Other Right not less than
ten business days preceding the effective date of such Applicable Event; and
provided, further, that the Independent Administrative Committee may, in its
sole and absolute discretion waive, generally or in one or more specific
instances, any limitations imposed on exercise (including a change in any
existing exercise schedule) with respect to any Option or exercisable Other
Right so that such Option shall be exercisable in full or in part, as the
Independent Administrative Committee may, in its sole and absolute discretion,
determine, during such ten business day period. Notwithstanding the foregoing,
immediately upon the occurrence of a “Change in Control” or "Termination Event"
(as each is defined on Exhibit A hereto) all awards issued and outstanding under
the Plan shall become fully vested and exercisable (as the case may be), whether
or not the holder of the award experiences a termination of employment or
service in connection with the Change in Control.
Except as expressly provided to the contrary in this Section 11, the issuance by
the Company of shares of Common Stock or other equity securities of any class
for cash or property or for services, either upon direct sale or upon the
exercise of rights or warrants, or upon conversion of stock or obligations of
the Company convertible into such stock or other securities, shall not affect
the number, class or price of the shares of Common Stock then subject to
outstanding Options or Other Rights.
12.FORFEITURE FOR DISHONESTY, VIOLATION OF AGREEMENTS OR TERMINATION FOR CAUSE
Notwithstanding any provision of the Plan to the contrary (other than Section
13(c), which this Section 12 shall be subject to), if the Independent
Administrative Committee determines, after full consideration of the facts,
that:
(a)the Optionee (or holder of shares of Restricted Stock or Other Rights) has
been engaged in fraud, embezzlement or theft in the course of his employment by
or
10



--------------------------------------------------------------------------------



involvement with the Company or a Subsidiary, has made unauthorized disclosure
of trade secrets or other proprietary information of the Company or a Subsidiary
or of a third party who has entrusted such information to the Company or a
Subsidiary, or has been convicted of a felony, or crime involving moral
turpitude or any other crime which reflects negatively upon the Company; or
(b)the Optionee (or holder of shares of Restricted Stock or Other Rights) has
violated the terms of any employment, noncompetition, nonsolicitation,
confidentiality, nondisclosure or other similar agreement with the Company to
which he is a party; or
(c)the employment or involvement with the Company or a Subsidiary of the
Optionee (or holder of shares of Restricted Stock or Other Rights) was
terminated for "cause," as defined in any employment agreement with the Optionee
(or holder of shares of Restricted Stock or Other Rights), if applicable, or if
there is no such agreement, as determined by the Independent Administrative
Committee, which may determine that "cause" includes among other matters the
willful failure or refusal of the Optionee (or holder of shares of Restricted
Stock or Other Rights) to perform and carry out his assigned duties and
responsibilities diligently and in a manner satisfactory to the Independent
Administrative Committee; then the Optionee's right to exercise an Option shall
terminate as of the date of such act (in the case of (a) or (b)) or such
termination (in the case of (c)), the Optionee shall forfeit all unexercised
Options (or the holder shall forfeit all unvested shares of Restricted Stock or
unvested Other Rights) and the Company shall have the right to repurchase all or
any part of the shares of Common Stock acquired by the Optionee upon any
previous exercise of any Option (or any previous acquisition by the holder of
shares of Restricted Stock or Other Rights, whether then vested or unvested), at
a price equal to the lower of (a) the amount paid to the Company upon such
exercise or acquisition (or to cause such stock to be forfeited without
consideration if no amount was paid), or (b) the Fair Market Value of such stock
at the time of repurchase. If an Optionee whose behavior the Company asserts
falls within the provisions of the clauses above has exercised or attempts to
exercise an Option prior to consideration of the application of this Section 12
or prior to a decision of the Independent Administrative Committee, the Company
shall not be required to recognize such exercise until the Independent
Administrative Committee has made its decision and, in the event any exercise
shall have taken place, it shall be of no force and effect (and shall be void AB
INITIO) if the Independent Administrative Committee makes an adverse
determination; provided, however, that if the Independent Administrative
Committee finds in favor of the Optionee then the Optionee will be deemed to
have exercised the Option retroactively as of the date he originally gave notice
of his attempt to exercise or actual exercise, as the case may be. The decision
of the Independent Administrative Committee as to the cause of an Optionee's (or
holder of shares of Restricted Stock or Other Rights) discharge and the damage
done to the Company shall be final, binding and conclusive. No decision of the
Independent Administrative Committee, however, shall affect in any manner the
finality of the discharge of such Optionee (or holder of shares of Restricted
Stock or Other Rights) by the Company. For purposes of this Section 12,
reference to the Company shall include any Subsidiary.
11



--------------------------------------------------------------------------------



13.MISCELLANEOUS
(a)NO GUARANTEE OF EMPLOYMENT OR OTHER SERVICE RELATIONSHIP. Neither the Plan
nor any Stock Option Agreement, Restricted Stock Agreement, SAR Agreement or
other agreement hereunder shall give an employee the right to continue in the
employment of the Company or a Subsidiary or give the Company or a Subsidiary
the right to require an employee to continue in employment. Neither the Plan nor
any Stock Option Agreement, Restricted Stock Agreement, SAR Agreement or other
agreement hereunder shall give a director or other service provider the right to
continue to perform services for the Company or a Subsidiary or give the Company
or a Subsidiary the right to require the director or service provider to
continue to perform services.
(b)TAX WITHHOLDING. To the extent required by law, the Company shall withhold or
cause to be withheld income and other taxes with respect to any income
recognized by a grantee by reason of the exercise or vesting of an Option or
shares of Restricted Stock, or payments with respect to Other Rights, and as a
condition to the receipt of any Option, shares of Restricted Stock or Other
Rights the grantee shall agree that if the amount payable to him by the Company
and any Subsidiary in the ordinary course is insufficient to pay such taxes,
then he shall upon the request of the Company pay to the Company an amount
sufficient to satisfy its tax withholding obligations.
Without limiting the foregoing, the Independent Administrative Committee may in
its discretion permit any grantee's withholding obligation to be paid in whole
or in part in the form of shares of Common Stock by withholding from the shares
of Common Stock to be issued or by accepting delivery from the grantee of shares
of Common Stock already owned by him. The Fair Market Value of the shares of
Common Stock for such purposes shall be determined as set forth in Section 5(b).
An Optionee may not make any such payment in the form of shares of Common Stock
acquired upon the exercise of an ISO until such shares have been held by him for
at least two years after the date the ISO was granted and at least one year
after the date the ISO was exercised. If payment of withholding taxes is made in
whole or in part in shares of Common Stock, the grantee shall deliver to the
Company stock certificates registered in his name or other evidence of legal and
beneficial ownership representing a number of shares of Common Stock owned by
him, fully vested and free of all liens, claims and encumbrances of every kind,
duly endorsed or accompanied by stock powers duly endorsed by the record holder
of the shares of Common Stock represented by such stock certificates. If the
grantee is subject to Section 16(a) of the Exchange Act, his ability to pay his
withholding obligation in the form of shares of Common Stock shall be subject to
such additional restrictions as may be necessary to avoid any transaction that
might give rise to liability under Section 16(b) of the Exchange Act.
(c)RECOUPMENT POLICY. If (1) the Company is required to prepare an accounting
restatement due to the material non-compliance of the Company, as a result of
misconduct, with any financial reporting requirement under the securities laws
and (2) a
12



--------------------------------------------------------------------------------



recipient of an award under the Plan knowingly engaged in such misconduct then
the Independent Administrative Committee may determine in its discretion that
absent such non-compliance a lesser award would have been awarded under the Plan
or that a lesser amount would have been realized with respect to an award or
awards under the Plan. In the event that the Independent Administrative
Committee makes such a determination, the Independent Administrative Committee
may cause, in its discretion, any such award granted under the Plan to such a
recipient which is unvested or unexercised to be reduced or eliminated and may
require any such participant who has exercised or become vested in such an award
to repay all or a portion of such award to the Company. Any determination of the
Independent Administrative Committee hereunder shall be conclusive and binding
on the Company and the applicable award recipient. The determination of the
Independent Administrative Committee need not be uniform with respect to award
recipients. Each recipient of an award under the Plan shall conclusively be
deemed to have consented to the authority of the Independent Administrative
Committee hereunder. The provisions of this Section 13(c) and those of Section
12 shall be of no force or effect from and after the occurrence of a Change in
Control or a Termination Event or upon such additional events as the Independent
Administrative Committee may specify.
(d)CERTAIN VESTING RULES. Unless otherwise determined by the Independent
Administrative Committee in its discretion, (1) if the vesting condition for any
award made to a participant who is an employee of the Company or a Subsidiary is
based solely upon continued employment for a period of time, such vesting period
shall not be less than 36 months for the vesting of the entire Award (provided
that ratable portions of each such award may vest periodically during such 36
month period) and (2) if the vesting condition for any award made to a
participant who is not an employee of the Company or a Subsidiary is based
solely upon continued service for a period of time, such vesting period shall
not be less than 12 months for the vesting of the entire award. The minimum
vesting requirement set forth in the preceding sentence shall not apply to
awards under the Plan to a non-employee member of the Board. The provisions of
this Section 13(d) shall not be construed to limit the provisions of Section 11
or to limit the ability of the Independent Administrative Committee to
accelerate awards upon a termination of a participant’s employment (which the
Independent Administrative Committee may do in its discretion).
(e)USE OF PROCEEDS. The proceeds from the sale of shares of Common Stock
pursuant to Options shall constitute general funds of the Company.
(f)CONSTRUCTION. All masculine pronouns used in this Plan shall include both
sexes; the singular shall include the plural and the plural the singular unless
the context otherwise requires. The titles of the sections of the Plan are
included for convenience only and shall not be construed as modifying or
affecting their provisions. All other provisions of this Plan notwithstanding,
this Plan shall be administered and construed so as to avoid any person who
receives an Option or Other Right incurring any adverse tax consequences under
Code Section 409A. The Independent Administrative
13



--------------------------------------------------------------------------------



Committee may suspend or amend the application of any provision of the Plan
which could, in the sole determination of the Board of Directors, result in an
adverse tax consequence to any person under Code Section 409A.
(g)GOVERNING LAW. This Plan shall be governed by and construed in accordance
with the laws of the State of Maryland, without regard to the principles of
conflict of laws.
14.EFFECTIVE DATE, DURATION, AMENDMENT AND TERMINATION OF PLAN
The Plan shall be effective as of May 19, 2016 (the “Effective Date”), subject
to the approval of the Company’s stockholders. The Independent Administrative
Committee may grant Options, shares of Restricted Stock or Other Rights under
the Plan from time to time until the close of business on May 19, 2026. The
Board may at any time amend the Plan; provided, however, that without approval
of the Company's stockholders there shall be no: (a) change in the number of
shares of Common Stock that may be issued under the Plan, except by operation of
the provisions of Section 11, either to any one grantee or in the aggregate;
(b) change in the class of persons eligible to receive Options, shares of
Restricted Stock or Other Rights; or (c) other change in the Plan that requires
stockholder approval under applicable law. No amendment shall adversely affect
outstanding Options (or shares of Restricted Stock or Other Rights) without the
consent of the Optionee (or holder of shares of Restricted Stock or Other
Rights). The Plan may be terminated at any time by action of the Board, but any
such termination will not terminate any Option, shares of Restricted Stock or
Other Rights then outstanding without the consent of the Optionee or the holder
of such shares of Restricted Stock or Other Rights.


14



--------------------------------------------------------------------------------



Exhibit A
A “Change in Control” shall be deemed to have occurred if any of the events set
forth in any one of the following paragraphs shall have occurred:
(a) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in paragraph
(c)(i) below;
(b) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving: individuals who, on the date of the
Agreement, constitute the Board and any new Director (other than a Director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of Directors) whose appointment or election by the Board or
nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Directors then in
office who either were Directors on the date of the Agreement or whose
appointment, election or nomination for election was previously so approved or
recommended;
(c) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other entity, other than (i) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
50% or more of the combined voting power of the Company’s then outstanding
securities; or
(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
A “Termination Event” shall occur if The RMR Group LLC (or any entity controlled
by, under common control with or controlling the RMR Group LLC) ceases to be the
manager or shared services provider to the Company.
For purposes of the definitions set forth on this Exhibit A, the following
definitions shall apply, with capitalized terms used but not defined in this
Exhibit A having the meaning set forth in the Plan:
15



--------------------------------------------------------------------------------



“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
“Director” is a member of the Board.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities and (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of common stock of the Company.
16

